Citation Nr: 0208291	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  97-26 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for subcutaneous 
lipomas.

3.  Entitlement to service connection for swelling of the 
legs.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1941 to December 1945, with subsequent service in 
the Air Force Reserves.  He was detained as a prisoner of war 
(POW) of the German Government for approximately thirteen 
months.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for ischemic heart disease 
and for a chronic skin disability manifested by swelling of 
the legs and fatty tumors of the body.  The veteran 
subsequently perfected timely appeals regarding these issues.

In the May 1997 rating decision, the RO also granted an 
increased evaluation of 30 percent for PTSD.  He subsequently 
perfected a timely appeal regarding the disability rating 
assigned.  Thereafter, in an October 1999 rating decision, 
the RO granted a 50 percent disability rating for his 
service-connected PTSD.  

The Board notes that, where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, although the RO has granted an 
increased evaluation, 50 percent, for the veteran's service-
connected PTSD, his claim for an increased rating remains in 
appellate status.

The Board notes that the veteran's claims of entitlement to 
service connection for fatty tumors and for swelling of the 
legs were characterized by the RO as single claim for a 
chronic disability in both the May 1997 rating decision and 
the August 1997 Statement of the Case (SOC).  However, after 
reviewing both the veteran's contentions and the medical 
evidence of record, the Board believes that these claims are 
more appropriately characterized as separate and distinct 
claims for service connection.  These claims have been 
recharacterized on the title page accordingly.

As will be discussed in greater detail below, the veteran 
appears to have raised claims of entitlement to service 
connection for hypertension and for the residuals of a 
cerebrovascular accident.  The Board notes that these claims 
were previously denied by the RO in rating decisions dated in 
September 1978 and November 1982, respectively.  Because the 
issue of whether new and material evidence has been submitted 
to reopen these claims has not been addressed, it is referred 
to the RO for appropriate action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
ischemic heart disease.

2.  The competent and probative evidence of record 
demonstrates that the veteran's subcutaneous lipomas cannot 
be dissociated from service.

3.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
a diagnosed disability that is manifested by swelling of the 
legs.

4.  The competent and probative evidence of record 
demonstrates that the veteran's PTSD is manifested by chronic 
sleep impairment; nightmares; irritability; intrusive 
memories, difficulty with his memory; disturbances of 
motivation and mood; difficulty in establishing effective 
social relationships. 


CONCLUSIONS OF LAW

1.  Ischemic heart disease was not incurred in or aggravated 
by service; nor may such disorder be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1110, 1112(b), 
1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(y), 3.303, 
3.307, 3.309 (2001). 

2.  Subcutaneous lipomas were incurred in active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  A disability manifested by swelling in the legs was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

4.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter: Duty to Assist

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).


VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  

However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  

In this regard, the Board notes that VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  The Board notes that the development of medical 
evidence appears to be complete.  

By virtue of the correspondence, the SOC, and the 
supplemental SOC's provided by the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claims.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
Moreover, the veteran has been provided with several VA 
examinations.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West Supp. 2001)).  

The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Factual Background

The record reflects that, during World War II, the veteran 
served as a pilot aboard a B-17 bomber.  In March 1944, while 
flying his 18th combat mission over Europe, the veteran's 
aircraft was shot down and he was forced to bail out over 
Belgium.  Service records reveal that he was able to evade 
German forces for eight days, but was eventually captured.  
The veteran then spent thirteen months as a POW of the German 
Government.  He was liberated in April 1945.

In a report of physical examination dated in September 1945, 
it was noted that the veteran denied experiencing any serious 
diseases or illness when he was a POW of the German 
government or an evadee in Belgium.  Examination revealed his 
bone, joints, and muscles to be normal.  The examiner also 
indicated that his skin and heart were normal on examination.  
Chest x-rays were found to be negative.  In a Military Record 
and Report of Separation dated in September 1945, it was 
noted that he received no wounds in action.

In October 1945, the veteran underwent another physical 
examination as part of an application for duty in the 
Reserves.  The report of this examination reveals clinical 
findings identical to those noted in the report of his 
September 1945 examination.  Chest x-rays were again found to 
be normal.  

In a report of physical examination conducted in November 
1946, the veteran's bones, joints, and muscles were again 
found to be normal.  The examiner also noted that his skin 
and heart were normal.  Chest x-rays were apparently not 
obtained.

Private hospital records show that, in July 1976, the veteran 
was admitted with complaints of weakness and unsteadiness in 
his right arm and leg.  He also complained of an intermittent 
headache.  It was noted that he had a past history of mild 
hypertension, but that he had otherwise been in good health.  
Chest x-rays and an electrocardiogram (EKG) were found to be 
normal.  Examination of the heart revealed regular rhythms 
and no murmurs.  Examination of the lower extremities showed 
no edema and revealed the peripheral pulses to be intact.  
The examining physician noted an impression of probable 
cerebral vascular insufficiency secondary to hypertensive 
vascular disease.

Subsequent medical records show that the veteran was 
readmitted to the hospital within several days of his release 
in July 1976.  He reported experiencing increasing weakness 
in his right leg.  The examining physician noted an admitting 
diagnosis of progressing supravascular insufficiency, 
etiology unknown.  

The veteran underwent a carotid arteriogram, which showed 
left thoracic outlet syndrome with intermittent compression 
of the left subclavian distal to the origin of the left 
vertebral and significant narrowing of the origin of the 
right vertebral arterya.  The examining physician noted 
discharge diagnoses of status post cerebral vascular action 
and a history of hypertension.

In April 1982, the veteran filed a formal claim of 
entitlement to service connection for PTSD.  In an attached 
statement, the veteran discussed his various combat missions 
over Europe during World War II and his experiences as a POW 
for thirteen months.  He described being placed in solitary 
confinement for a period of 78 days and of being interrogated 
on a daily basis.  He also described being told that he would 
be killed on each day of his solitary confinement.  The 
veteran reported that he went to law school following his 
discharge from service and that he worked as a lawyer from 
1950 to 1972.  He indicated that he began to experience 
stomach problems during that period and that he was diagnosed 
with hypertension.  He reported that these problems continued 
to worsen until he was advised by a physician in 1972 to give 
up his practice.  The veteran explained that these problems 
continued to worsen and that, in 1976, he suffered a stroke.  
He indicated that he had since recovered quite well but that 
he still experienced headaches and was unable to handle 
stressful conditions.

In July 1982, the veteran underwent a VA medical examination.  
The examiner noted that the veteran had multiple lipomas 
ranging from two to eight centimeters in size over his trunk, 
back, breasts, and abdomen.  A report of chest x-rays reveals 
that there was evidence of calcific disease of the aorta, but 
that his chest was otherwise found to be essentially normal.  
An EKG report was negative for any findings.

VA treatment records reveal that an EKG performed in October 
1983 was found to be within normal limits.  In a report of 
chest x-rays obtained in October 1983, a physician noted that 
there was no evidence of any acute cardiopulmonary disease.



In a report of VA psychiatric examination conducted in 
October 1983, the examiner noted a diagnosis of delayed PTSD.  
Shortly thereafter, in a June 1984 rating decision, the RO 
granted service connection for PTSD and assigned a 10 percent 
evaluation under Diagnostic Code (DC) 9411.

In October 1987, the RO obtained the veteran's medical 
records from Woodland Clinic Medical Group.  These records 
show that, in December 1952, he underwent a physical 
examination.  His heart was found to be normal, and pedal 
pulsations were noted to be present and equal.  The examining 
physician concluded that there was no evidence of disease 
present.  A separate clinical note also dated in December 
1952 shows a diagnosis of slight hypertension.  Subsequent 
medical records from this facility are all dated in the 
1970's and pertain primarily to treatment he received for 
bilateral hearing loss.

A VA Statement of Treatment dated in December 1995 shows that 
the veteran was experiencing various symptoms of PTSD, 
including chronic anxiety; dissociative episodes; nightsweats 
and nightmares; intrusive thoughts; a high degree of mistrust 
for authority; an inability to establish or maintain intimate 
relationships, an overwhelming desire to isolate; a 
restrictive range of affect; feelings of detachment and 
estrangement from others; irritability increasing to 
outbursts of anger and rage; hypervigilance; exaggerated 
startled response; extreme difficulty concentrating; survivor 
guilt; and a sense of a foreshortened future.  A VA counselor 
noted a Global Assessment of Functioning Score of 40.

In November 1996, the veteran filed an informal claim of 
entitlement to service connection for a "heart condition".  
He indicated that he had been told by a private physician to 
stop working in 1972 due to his heart and because he was 
having a difficult time concentrating.  He also indicated 
that he was seeking an increased evaluation for his service-
connected PTSD.


In a statement dated in December 1996, the veteran reported 
that he underwent bypass surgery in 1984.  He indicated that 
he was uncertain whether this surgery was performed at 
Stanford University or at U.C. Davis Medical Center.  He 
submitted a signed release form for both of these facilities.  

Later in December 1996, the veteran underwent a VA medical 
examination.  The examiner noted that the veteran was 
captured by German soldiers during World War II and held as a 
POW for over a year.  The examiner indicated that, despite 
caloric deprivation, there was no history of vitamin 
deficiency, and no history of beriberi disease or localized 
edema.  The veteran reported that he had never been diagnosed 
with or treated for ischemic heart disease.  He also denied 
experiencing any angina, dyspnea on exertion, or paroxysmal 
nocturnal dyspnea.  Cardiac examination revealed no 
cardiomegaly, heaves, or thrills.  The examiner indicated 
that there were normal heart sounds, and no murmurs or 
gallops.  Peripheral pulses were found to be intact without 
bruits.  The examiner concluded that there was no history or 
physical findings of ischemic heart disease, and no history 
of beriberi disease as a POW.  An EKG performed on that same 
date reportedly revealed normal findings.

In December 1996, the veteran also underwent a VA psychiatric 
examination.  He reported that he divorced in the mid-1970's 
and had not since remarried.  He also reported that he had 
not worked since he was forced to retire prior to his 
cerebrovascular accident in the 1970's.  With respect to 
social activities, the veteran indicated that he had no real 
hobbies or avocations other than walking, which he did 
primarily for his health.  He explained that he sometimes 
watched television but had difficulty due to his hearing 
disability.  He stated that he belonged to no clubs or 
groups.  In regard to his symptoms, the veteran reported that 
his primary concern was sleep disturbance.  

He explained that he has great difficulty getting to sleep 
and that he usually wakes up within a short period of time, 
often because of nightmares.  He indicated that these 
nightmares were recurring and revolved around specific events 
from the year he spent as a POW.  

The veteran noted that he found these nightmares extremely 
frightening and was often unable to return to sleep 
afterwards.  He also noted that the lack of sleep would cause 
him to be confused and irritable the following day.  The 
veteran reported that he felt lonely and quite limited by his 
disability, but he denied any suicidal ideation.

Upon examination, the VA psychiatrist noted that the veteran 
was pleasant and cooperative, and that his mood was 
appropriate.  The veteran reportedly demonstrated some mild 
anxiety and apprehension at the start of the interview but 
this apparently disappeared as it progressed.  There was no 
evidence of hallucinations or delusions, and his thought 
processes were noted to be coherent and goal-directed.  The 
examiner found that his thought content was free from 
psychotic thinking.  It was also found that his remote memory 
was seriously impaired and that he occasional had intrusive 
thoughts.  The psychiatrist assigned a GAF score of 57 based 
on his PTSD, but noted that he was also impaired by some 
dysthymia that had evolved from his loneliness and lack of 
support.

In a January 1997 statement, the veteran reported that he had 
in fact received treatment for his heart problem at Stanford 
University or at U.C. Davis Medical Center in the 1950's 
rather than in 1984.  He submitted additional signed release 
forms for both of these facilities.  Later that month, the RO 
issued letters to Stanford University and U.C. Davis Medical 
Center requesting that they submit copies of the veteran's 
treatment records.  Both of these facilities subsequently 
responded to the RO indicating that they had no records 
pertaining to the veteran.  

Thereafter, the RO issued a letter to the veteran advising 
him that both of these facilities had indicated that they no 
longer had any record of his receiving treatment.  In a 
written statement received in February 1997, the veteran 
reported that he may have confused those facilities with 
Woodland Clinic, which he was treated at in the 1950's.  He 
enclosed the appropriate release form for that facility.  

In March 1997, however, a letter was received from Woodland 
Clinic advising the RO that records pertaining to the 
veteran's treatment were no longer available.  Later that 
month, the veteran also submitted a statement indicating that 
he had attempted to obtain his records from that facility, 
but that they were only able to find a 1989 clinical note 
regarding treatment for a tick bite.

In the April 1997 rating decision, the RO denied entitlement 
to service connection for ischemic heart disease and for 
"chronic disability manifested by swelling of the legs and 
fatty tumors of the body."  The RO also granted a 30 percent 
evaluation for the veteran's PTSD. 

In his Notice of Disagreement (NOD) submitted in June 1997, 
the veteran asserted that an evaluation greater than 30 
percent was warranted for his service-connected PTSD.  He 
asserted that he knew several veterans who had much higher 
ratings, but who had much less traumatic experiences during 
service.  The veteran also asserted that the only way he was 
able to keep the swelling down on his legs was to walk on a 
daily basis.  He further indicated that he had "fatty 
tumors" over his entire body, and that they first appeared 
when he was a POW.  With respect to his claimed heart 
condition, the veteran contended that the RO was wrong to 
conclude that he did not have heart disease.  He noted that 
he was currently taking Fosinopril and that he experienced an 
erratic heart rate and chest pains.  In support of his 
contention, he submitted a document entitled Health Rate 
Appraisal Card, which shows that his heart rate and blood 
pressure were both recorded several times a week from January 
1997 to June 1997.

In June 1997, the veteran underwent another VA medical 
examination.  With respect to his current medical problems, 
it was noted that he had hypertension for which he was taking 
Fosinopril.  Cardiac examination revealed no cardiomegaly, 
heaves, or thrills.  It was noted that his heart sounds were 
normal and that there were no murmurs or gallops.  Peripheral 
pulses were found to be intact without bruits.  

The examiner indicated that neurological and sensory 
examination of the lower extremities was negative.  Straight 
leg raising was noted to be 80 degrees on both the left and 
the right, and heel and toe walking were described as normal 
bilaterally.  No diagnoses were noted in regard to his heart 
or lower extremities.

In a statement dated in September 1997, the veteran 
acknowledged that he was already evaluated as 100 percent 
disabled due to hearing loss, and that a grant of any of his 
claims would not result in an award of additional 
compensation.  He indicated, however, that he still wished to 
pursue his claims of entitlement to an increased evaluation 
for PTSD and entitlement to service connection for heart 
disease and lipomas.

During a VA psychiatric examination conducted in April 1998, 
the veteran reported that he was having problems with his 
short-term memory.  He also reported recurring nightmares of 
his experiences in service, and constant and intrusive 
thoughts of those experiences.  He explained that he had 
difficulty getting to sleep and that he was sometimes afraid 
to sleep.  The veteran indicated that he had a temper and 
that he was anxious much of the time.  The psychiatrist found 
that he was cooperative during the interview, but that his 
mood was anxious and that his affect was slightly irritable.  
His thought processes were found to be goal-oriented with no 
loosening of association or flight of ideation.  The veteran 
denied any delusions or hallucinations, or any suicidal 
ideation.  The psychiatrist concluded that his judgment was 
fair, but that his insight was slightly impaired.  It was 
noted that he experienced intrusive thoughts and some 
feelings of helplessness.  The psychiatrist noted a GAF score 
of 53, which he explained as consistent with moderate 
symptoms or moderate difficulty in social and occupational 
functioning.

In April 1998, the veteran also underwent another VA medical 
examination.  It was noted that the veteran has had 
hypertension for many years for which he intermittently takes 
medications.  He reported that he had never had angina or 
dyspnea on exertion, and the examiner noted that he was able 
to walk five miles a day and exercise to a METS level of 8.  



The examiner further noted that a review of his medical 
history revealed no evidence of beriberi as a prisoner of war 
and no evidence of edema.  The examiner indicated that he was 
not under treatment for or diagnosed with ischemic heart 
disease.  The examiner concluded that there was no evidence 
of ischemic heart disease on examination.  

With respect to his claimed "fatty tumors", the examiner 
noted that examination did reveal the presence of numerous 
subcutaneous fat tissues involving the arms and trunk.  The 
examiner noted a diagnosis of subcutaneous lipomas.  The 
examiner further determined that there was no evidence of 
swelling in his legs on examination, and the veteran reported 
that swelling had not been a problem since he started walking 
five miles a day.  An EKG performed that day resulted in 
normal findings.

In the October 1999 rating decision, the RO granted a 50 
percent evaluation for the veteran's PTSD under the criteria 
of DC 9411.

Thereafter, in December 1999, the veteran presented testimony 
at a personal hearing at the RO.  With respect to his 
service-connected PTSD, the veteran testified that he was 
currently living alone and did not socialize much.  He 
indicated that he was constantly remembering his experiences 
during the war and that he was having nightmares.  

The veteran also explained that he had undergone bypass 
surgery but that he had difficulty remember exactly when, 
other than that it occurred between 1950 and 1960.  He stated 
that it was conducted at Woodland Clinic but that that 
facility no longer had any records of his treatment.  In 
regard to his claimed lipomas, the veteran indicated that 
they began to build up while he was a POW.  He reported that 
they were much smaller when they first appeared but that they 
had since grown in size.


Analysis

Entitlement to service connection for ischemic heart disease.

At the outset of this discussion, the Board notes that there 
is some evidence in the record suggesting that the veteran 
has confused his long-standing hypertension with a heart 
disability.  For example, the Board notes his June 1997 NOD 
in which he reported that he was taking Fosinopril for a 
heart condition.  However, as explained in the report of his 
June 1997 VA examination, the veteran is in fact taking 
Fosinopril for hypertension, and not for a problem with his 
heart.  There appear to be several other instances in the 
record in which the veteran seems to be confusing his well-
established hypertension for a heart problem.  Similarly, 
there are also several instances in which he appears to have 
mistaken the stroke he suffered in 1976 for a heart attack.  
For example, the Board notes a March 1998 statement in which 
he specifically refers to having had a "stroke/heart 
attack" in the 1970's.

As will be discussed in greater detail below, the Board has 
reviewed the complete record and can find no evidence of the 
veteran ever having been diagnosed with heart disease.  
However, it appears that he has repeatedly been given 
diagnoses of hypertension.  In addition, the record reflects 
that he did suffer a cerebrovascular accident in 1976, which 
was found to be secondary to his hypertension.  However, to 
the extent that the veteran is seeking service connection for 
hypertension and/or the residuals of a stroke, he is advised 
that these disabilities are separate and distinct from heart 
disease and must be separately adjudicated by the RO.  For 
this reason, these issues were referred to the RO in the 
Introduction section of this decision.  The Board will now 
limit the remaining portion of this discussion solely to the 
veteran's claim for ischemic heart disease, which is the only 
one of these issues that has been perfected for appeal.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992);  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases 
(including beriberi heart disease) shall be service-connected 
if manifested to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. §§ 3.1(y), 
3.307(a)(5), 3.309(c). (The term "beriberi heart disease" 
includes ischemic heart disease in a former POW who 
experienced localized edema during captivity.  38 C.F.R. 
§ 3.309(c).)  

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).  

In this case, the Board found the most probative evidence of 
record to be the reports of VA examinations conducted in 
December 1996 and April 1998.  In both instances, the 
examining physician reviewed the claims folder and concluded 
that the veteran did not have beriberi disease or edema 
during service.  

Thus, the regulations pertaining to presumptive service 
connection for ischemic heart disease for POWs are not 
applicable to this case.  See 38 C.F.R. §§ 3.307, 3.309.  
Furthermore, during both examinations, the examining 
physician found no evidence that the veteran currently had 
ischemic heart disease.  These findings appear consistent 
with normal EKG tests, which were performed in conjunction 
with both of those examinations.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, as sympathetic as we 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support findings, and the Board must cite 
to competent evidence of record to support conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

While the veteran may believe that he has heart disease, it 
is well established that, as a layperson, he is not 
considered capable of opining on matters requiring medical 
knowledge, such as diagnosis.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
As discussed in detail above, repeated VA examination has 
failed to reveal any evidence of ischemic heart disease.  
Similarly, the veteran's in-service and post-service 
treatment records are also negative for any evidence of heart 
disease.  Therefore, the Board concludes that the 
preponderance of the evidence is the veteran's claim that he 
has ischemic heart disease as a result of service.

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for ischemic heart disease.  In essence, the 
competent and probative evidence of record demonstrates that 
he does not have ischemic heart disease.  

In the absence of a diagnosed disability, the claim is 
denied.  See Rabideau, supra; see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).


Entitlement to service connection for subcutaneous lipomas.

As noted above, service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001); Savage v. Gober, 10 Vet. App. at 
488, 495-496 (1997).

It is the Board's primary responsibility to assess the weight 
and credibility of the evidence.  Madden, supra.  Having 
reviewed the complete record in this case, for the reasons 
and bases below, the Board finds that the credible and 
probative evidence supports a grant of service connection for 
subcutaneous lipomas.

Although the Board recognizes that there is no competent 
medical opinion of record linking the veteran's currently 
diagnosed lipomas to service, the Board notes that the 
veteran has repeatedly contended that he has experienced 
"fatty tumors" on his skin during service and since his 
military service.

In general, lay persons are not considered competent to offer 
opinions on medical matters, such as causation or diagnosis.  
See Espiritu, 2 Vet. App. at 494-495.  However, in Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995), the Court held that a lay 
person is considered competent to testify as to the symptoms 
of a disability, such as pain.  The Court also held that the 
veteran's disability in that case, pain, is of the type that 
"lends itself to observation by a lay witness".

The Board believes that the "fatty tumors" described by the 
veteran are in the nature of symptoms to which he, as a 
layperson, may testify.  See Falzone, 8 Vet. App. at 403.  
The Board further believes that the April 1998 VA examiner 
has specifically linked these symptoms to the veteran's 
diagnosed subcutaneous lipomas.  In essence, although the 
veteran has not submitted a competent medical opinion that 
his claimed fatty tumors were incurred in service, the Board 
finds that he has submitted lay evidence demonstrating a 
continuity of symptomatology (his own reports of such growths 
having developed since service), as well as competent medical 
evidence linking those continuous symptoms to his claimed 
subcutaneous lipomas (the findings reported during his April 
1998 VA examination).  See Savage, 10 Vet. App. at 497.

The Board notes that there is no evidence of intercurrent 
disease or injury, no specific evidence to indicate that the 
subcutaneous lipomas first appeared after service, and that 
it has no reason to doubt the veteran's credibility in regard 
to his reported symptoms.  The Board is of course cognizant 
that in-service examinations conducted after his repatriation 
are negative for any evidence of "fatty tumors" on his 
skin.  However, the veteran has explained that the first such 
growths, which reportedly appeared in service, were much 
smaller and less numerous.  This explanation appears 
consistent with the fact that these growths were not noted on 
any in-service examination.  In any event, as a combat 
veteran, any statement or testimony proffered by the veteran 
in regard to matters for which he is competent to testify 
must be accepted as satisfactory evidence as fact, unless 
there is clear and convincing evidence to the contrary.  See 
38 U.S.C.A. § 1154(b) (West 1991).  

As noted above, the veteran has reported the presence of 
"fatty tumors" on his skin since service, and this is a 
matter to which he is competent to testify.  The Board 
believes that there is no clear and convincing evidence to 
the contrary.

In summary, the Board finds that the veteran has submitted 
lay evidence demonstrating a continuity of symptomatology, as 
well as competent medical evidence linking those continuous 
symptoms to his claimed subcutaneous lipomas. See 38 C.F.R. § 
3.303(b); Savage.  Therefore, after having resolved all doubt 
in favor of the veteran, the Board finds that service 
connection is warranted for subcutaneous lipomas.  The 
benefit sought on appeal is accordingly granted.


Entitlement to service connection for swelling of the legs.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for swelling of the 
legs.  In reaching this conclusion, the Board found the most 
probative evidence of record to be the report of his June 
1997 VA examination, which shows that examination of his 
lower extremities was entirely negative for any evidence of 
an underlying disorder.  This is consistent with the 
treatment records currently associated with the claims 
folder, which are also negative for any evidence that the 
veteran has a disability in his lower extremities.  

Furthermore, this is also consistent with the report of his 
April 1998 VA examination, which is also negative for any 
evidence of an underlying disability in the lower 
extremities.  In fact, the Board notes that, during his April 
1998 VA examination, the veteran specifically reported that 
swelling in his legs had not been a problem since he began 
exercising regularly.  In light of this record, which shows 
that repeated physical examination has failed to reveal any 
evidence of an underlying disability manifested by swelling 
in the legs, the Board concludes that the preponderance of 
the evidence is against the claim.

The Board notes that the Court had occasion to discuss what 
constitutes a disability.  The Court held that a symptom, 
such as swelling, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(2000).  In this case, there are subjective complaints of 
swelling without any evidence of any underlying pathology.  
Since there is no competent medical evidence of the existence 
of a clinical disability manifested primarily by swelling, 
this claim must be denied.  See Rabideau, 2 Vet. App. at 144.

The Board notes that it is not challenging the veteran's 
assertion that he has experienced swelling in his legs in the 
past.  As noted above, the Court held in Falzone that a lay 
person is considered competent to testify as to the symptoms 
of a disability, such as pain or swelling.  However, as a 
layperson, he is not considered capable of opining on matters 
requiring medical knowledge, such as a diagnosis.  See 
Routen, Espiritu, Moray, supra.  

Thus, although the Board can accept the veteran's reports of 
swelling as evidence of his having experienced symptoms in 
the past, the Board cannot accept his statements as proof of 
an underlying disability in his lower extremities.  In order 
to answer the question of whether he has such a disability, 
the Board must instead look to the competent medical evidence 
of record.  See Rucker, Hatlestad, supra.  As discussed in 
detail above, the Board has reviewed the medical evidence of 
record, and concludes that it fails to show the existence of 
a clinical disability manifested by swelling.

In short, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
swelling of the legs.  As explained above, there is no 
evidence of a current clinical disability that is manifested 
by swelling.  In the absence of a diagnosed disability, the 
claim is denied.  See Rabideau, Degmetich, Gilpin, supra.





Entitlement to an increased evaluation 
for PTSD, currently evaluated as 50 
percent disabling.

At the outset, the Board notes that the veteran is seeking a 
100 percent evaluation for his service-connected PTSD.  Based 
on his written statements and upon testimony offered at his 
December 1999 hearing, the Board believes that the veteran is 
not contending that a 100 percent rating is warranted based 
upon the current severity of his PTSD.  Instead, he appears 
to be asserting that a 100 percent evaluation is warranted 
because of the traumatic and painful nature of his 
experiences as a POW during World War II.  

Certainly, it is clear from the record that the veteran went 
through a tremendously difficult ordeal during the 13-month 
period in which he was held as a POW.  The Board is very much 
aware of the sacrifices the veteran made in the service of 
his country in World War II.  The Board is also aware that 
the veteran's resulting PTSD has left him impaired.  In fact, 
the veteran's presently assigned 50 percent disability rating 
is a recognition of this impairment.  However, in general, 
determinations of an appropriate disability rating are not 
based on the severity of the initial incident or injury that 
caused the disability in question.  

Instead, disability evaluations are based upon the severity 
of current manifestations of that disability as measured 
under the appropriate rating criteria.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Therefore, while the veteran's 
descriptions of in-service events are of course relevant, 
particularly in so far as those descriptions are themselves 
representative of symptoms such as intrusive memories and 
nightmares, the Board believes that the nature of his in-
service experiences are not the determining factor in 
assigning an appropriate rating in this case.  Rather, the 
Board must look primarily to the current symptomatology he 
experiences as a result of his PTSD, and compare that 
symptomatology to the rating criteria set forth in DC 9411.




As discussed in detail above, disability evaluations are 
determined by the application of a schedule of ratings which 
is based upon average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  

38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
is to be assigned.

Effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version more favorable to him.  See Karnas, supra; see 
also VAOPGCPREC 3-2000.

The Board notes that the RO provided the veteran with notice 
of both the old and the revised regulations in the August 
1999 Statement of the Case.  Thus, the Board finds that it 
may proceed with a decision on the merits of the veteran's 
claim, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard v 
Brown, 4 Vet. App. 384, 393-394(1993)

Before November 7, 1996, the VA Schedule for rating PTSD read 
as follows:


100% The attitudes of all contacts except 
the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70% Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50% Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

30% Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).



On and after November 7, 1996, the VA Schedule read as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a 


week; difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

30% Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. 4.6 (2001).  It should also be noted 
that use of terminology such as "moderate" and "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 4.2, 4.6 (2001).


Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. 

The veteran is currently rated as 50 percent disabled for his 
service-connected PTSD.  As noted above, the Board will 
consider the veteran's claim under both the current and the 
former schedular criteria in accordance with the Court's 
ruling in Karnas, 1 Vet. App. at 311.

Regarding the new criteria, the Board finds that the 
competent and probative evidence is against the assignment of 
a 70 percent disability rating.  In reaching this conclusion, 
the Board found the most probative evidence of record to be 
the reports of his December 1996 and April 1998 VA 
psychiatric examinations.  These examinations revealed no 
evidence that the veteran experienced suicidal or homicidal 
ideation, and no evidence that he practiced obsessive rituals 
that interfered with routine activities.  These examinations 
also showed that he was consistently oriented to time, place, 
and person; and that his speech was never found to be 
illogical, obscure, or irrelevant.  

Although it was noted that the veteran experiences anxiety or 
depression, the medical evidence of record demonstrates that 
his symptomatology has never been so severe as to result in 
near-continuous panic or depression affecting his ability to 
function independently, appropriately and effectively.  
Similarly, although the veteran has reported a history of 
problems with irritability and anger, there is no indication 
that his irritability and anger have been so severe as to 
result in periods of violence.  Repeated psychiatric 
examination has also been negative for any evidence that he 
experiences spatial disorientation or that he has ever 
neglected personal appearance and hygiene.  

The Board of course recognizes that the veteran has reported 
living in isolation and that he engages in virtually no 
social activities.  However, the record demonstrates that he 
has maintained good relationships with his three children and 
that he is a member of a group of former POWs that come 
together for support.  Thus, the Board concludes that the 
preponderance of the evidence is against finding that his 
PTSD is so severe as to result in an inability to establish 
and maintain effective relationships so as to warrant a 70 
percent rating.

The Board also recognizes that the veteran has continued to 
report chronic sleep impairment and fatigue, as well as 
nightmares and intrusive memories of his POW experience.  He 
also reported that he has continued to have some difficulty 
with his memory.  However, his currently assigned 50 percent 
disability rating contemplates symptoms such as chronic sleep 
impairment, memory loss, and intrusive memories.  
Furthermore, his 50 percent rating also contemplates 
disturbances of motivation and mood and difficulty in 
establishing effective work and social relationships.  As 
alluded to above, the veteran has reported that he 
experiences irritability and anger, which interfere with his 
ability to interact with people.  

The Board also finds that a rating of 100 percent is not 
warranted under the new criteria, as the recent competent and 
probative evidence of record does not demonstrate that the 
veteran experiences gross impairment in thought processes or 
communication; persistent delusions of hallucinations; or 
grossly inappropriate behavior.  

The record is also negative for any indication that he is in 
danger of hurting self or others and he has not demonstrated 
an inability to perform regular activities of daily living.  
Repeated VA examination has also showed that he does not 
experience disorientation to time or place, and that he does 
not experience memory loss to such a degree as to forget the 
names of close relatives or his own name. 

In accordance with the Court's ruling in Karnas, the Board 
has also considered whether a 70 percent evaluation or higher 
is warranted for the veteran's PTSD under the old criteria.  
However, the Board believes that the more recent evidence of 
record does not demonstrate that the veteran is severely 
impaired in his ability to maintain effective or favorable 
relationships with people, or that he experiences 
psychoneurotic symptoms causing his reliability, flexibility 
and efficiency levels to be so reduced as to result in severe 
industrial impairment.  

As discussed in detail above, the veteran's service-connected 
PTSD is manifested primarily by nightmares, intrusive 
thoughts, disturbances in mood, mild memory loss, and some 
irritability and anger.  The record also shows that he has 
been able to maintain good relationships with his children 
and that he is a member of a group of POWs.  Furthermore, his 
two VA examinations resulted in GAF scores of 57 and 53, 
which are both consistent with a finding of no more than 
moderate symptoms or moderate difficulty in social and 
occupational functioning.  For these reasons, the Board 
concludes that the preponderance of competent and probative 
evidence is against finding that the veteran's functioning is 
"severely" impaired so as to warrant an increased disability 
rating of 70 percent under the old criteria.

The Board recognizes that, in December 1995, a VA examiner 
assigned a GAF score of only 40, and that the examiner 
specifically found that the veteran was unable to establish 
or maintain intimate relationships.  These and other findings 
noted in the examiner's report suggest a degree of 
symptomatology more severe than is contemplated by a 50 
percent disability rating.  




However, the Board notes that this report appears to have 
been completed by a VA counselor rather than by a VA 
psychiatrist, as was the case with his December 1996 and 
April 1998 examinations.  In evaluating the probative value 
of a health care provider's statements, the Board looks at 
factors such as the provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  
Because of their more advanced training, the Board places 
greater weight on the findings and opinions of the 
psychiatrists in this case than it does on the report of the 
counselor.

The Board has also considered the criteria for a 100 percent 
evaluation under the old version of DC 9411.  However, the 
evidence does not demonstrate that the veteran experiences 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality.  Also, the record is negative 
for any evidence that he experiences disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy.  

With respect to his employability, the Board notes the 
veteran is now over 80 years old and that he retired in 1972.  
A review of his medical records from the 1970's shows that he 
was advised by his physicians to stop working because of 
hypertension and stomach problems.  Although the veteran has 
suggested that his PTSD is of such severity as to prevent him 
from working, the medical evidence does not support this 
contention.  

As discussed in detail above, repeated VA examination has 
revealed that he experiences no more than moderate 
symptomatology as a result of PTSD.  



Moreover, the GAF scores assigned during his December 1996 
and April 1998 VA examinations are consistent with no more 
than moderate impairment in occupational functioning.  For 
these reasons, the Board concludes that the preponderance of 
the evidence is against finding that he is demonstrably 
unable to retain or maintain employment due to his service-
connected PTSD.

The Board notes in passing that it is not suggesting that the 
veteran is able to work.  Clearly, his advancing age and 
various medical problems prevent him from doing so.  In fact, 
the 100 percent disability rating that has already been 
assigned by the RO based upon his bilateral hearing loss is 
an acknowledgment that he is totally disabled.  In this 
decision, the Board is merely concluding that the veteran's 
PTSD alone is not of such severity as to render him totally 
disabled.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the competent and 
probative evidence is against the assignment of a rating in 
excess of 50 percent under both the new and old criteria of 
Diagnostic Code 9411.  The benefit sought on appeal is 
accordingly denied.

Although the vetera is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, s here, the 
preponderance of the evidence is against the above claims not 
granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for ischemic heart disease 
is denied.

Entitlement to service connection for subcutaneous lipomas is 
granted.

Entitlement to service connection for swelling of the legs is 
denied.

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

